Opinion by
Lawrence, J.
It appeared from the testimony that the broker, when deducting nondutiable charges from the consular invoice, deducted an item of bank commissions which the Government felt should have been added. Prior to making entry, the broker consulted both the appraiser and local collector with respect to the proper value of the merchandise but no definite information was available. Government counsel stated that from a’ report of an investigation there was no evidence that entry was made with intent to defraud. From an examination of the record and a consideration of the facts in the case the court was convinced of the good faith of the petitioner. It was held that the entry of the merchandise at a less value than that returned upon final ap-praisement was without any intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceivé the appraiser as to the value of the merchandise. The petition was therefore granted.